                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

  TERESA ROGERS,                                    )   Civil Action No.: 0:18-00411-MGL
                                                    )
                     Plaintiff,                     )
                                                    )
                         v.                         )              OPINION AND ORDER
                                                    )
  NANCY A. BERRYHILL, ACTING                        )
  COMMISSIONER OF THE SOCIAL                        )
  SECURITY ADMINISTRATION,                          )
                                                    )
                 Defendant.                         )
          ______________________________


       This matter is before the Court for review of the Report and Recommendation (Report) of

United States Magistrate Judge Paige J. Gossett, made in accordance with 28 U.S.C. 636(b)(1)(B)

and Local Civil Rule 73.02 for the District of South Carolina. Plaintiff Teresa Rogers (“Plaintiff”),

brought this action seeking judicial review of the final decision of the Commissioner of Social

Security (“Commissioner”) denying Plaintiff’s claim for Disability Insurance Benefits.

        On April 4, 2019, the Magistrate Judge issued the Report in which she recommended the

Commissioner’s decision be reversed and remanded for further administrative proceedings. ECF

No. 16. Plaintiff filed no objections to the Report. On April 11, 2019, the Commissioner filed

“Defendant’s Notice of Not Filing Objections to the Report and Recommendation of Magistrate

Judge.” ECF No. 17.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to her with instructions. 28 U.S.C. § 636(b)(1). In the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must “only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.2005).

       The Court has carefully reviewed the record and concurs in the recommendation of the

Magistrate Judge. The Court adopts the Report and incorporates it herein by reference. The

decision of the Commissioner to deny benefits is REVERSED and the action is REMANDED

for further administrative action consistent with this Order and the Report.

       IT IS SO ORDERED.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE


April 22, 2019
Columbia, South Carolina
